Citation Nr: 0118190	
Decision Date: 07/11/01    Archive Date: 07/16/01	

DOCKET NO.  93-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The Board has remanded the appeal in October 1995, January 
1999, and November  2000. 


FINDING OF FACT

The service-connected residuals of spontaneous pneumothorax 
do not interfere with respiration and do not result in 
current  disability. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of spontaneous pneumothorax have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4. Diagnostic Code 6602, effective prior to and 
from October 7, 1996 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that the veteran 
has been afforded multiple VA examinations and that VA and 
private treatment records have been obtained.  The veteran 
has been afforded multiple personal hearings as well.  The 
Board's October 1995 remand directed adjudication of 
pulmonary disability and this was accomplished.  The Board's 
January 1999 remand directed notification of the denial of 
service connection for additional pulmonary disability on a 
secondary basis.  This was accomplished.  The veteran has not 
appealed that determination.  The Board's November 2000 
remand directed notification to the veteran and his 
representative regarding what evidence was necessary to 
substantiate the veteran's claim.  This was accomplished by 
letter dated December 6, 2000.  On the basis of the record, 
there is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  Therefore, the Board concludes that the 
provisions of the VCAA have been complied with.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all of the evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of respiratory disorders was changed, 
effective October 7, 1996.  61 Fed. Reg. 46, 720-31 (1996) 
(now codified at 38 C.F.R. § 4.97).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See  DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997).  However, new rating criteria do not 
have retroactive application.  38 U.S.C.A. § 5110(g).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected residuals of spontaneous 
pneumothorax under the old criteria both prior to and from 
October 7, 1996, and under the new criteria as well from 
October 7, 1996.  

Prior to October 7, 1996, Diagnostic Code 6602 of the Rating 
Schedule provided that for mild bronchial asthma a 10 percent 
evaluation would be assigned where there were paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation would be 
assigned for bronchial asthma that was moderate with 
asthmatic attacks rather frequent (separated by only 10 to 
14-day intervals) with moderate dyspnea on exertion between 
attacks.  From October 7, 1996, Diagnostic Code 6602 provides 
that a 10 percent evaluation will be assigned based upon 
specified results of pulmonary function testing or 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent evaluation will be assigned based upon specific 
results of pulmonary function testing or daily inhalation or 
oral bronchodilator therapy or inhalation of anti-
inflammatory medication. 

The record reflects that the veteran has been treated for 
pulmonary symptoms throughout the course of the appeal with 
records from the Social Security Administration reflecting 
that the veteran was awarded Social Security disability 
benefits with consideration of severe respiratory 
impairments.  

Private and VA treatment records, as well as reports of VA 
examinations in July 1991, December 1991 with a June 1992 
addendum, May 1996 with a June 1996 addendum, August 1997, 
May 1998 with a June 1998 addendum, and February 2000 with 
addendum reflect that a preponderance of the evidence is 
against a finding that the veteran's service-connected 
residuals of spontaneous pneumothorax currently results in 
any symptoms or disability.  

In this regard, a December 1991 letter from Robert O. 
Satridle, M.D., a private physician, notes the veteran's 
pulmonary history and indicates that the veteran appears to 
have obstructive sleep apnea that may be aggravating 
underlying bronchial hyperreactivity, noted on pulmonary 
function testing, and may be having an ill effect on chronic 
bronchitis with mild emphysema.  Allergic rhinitis and a 
history of sinusitis are noted as is post-inflammatory 
interstitial fibrosis at the left base that was probably 
related to pneumonia approximately one year before.  A March 
1992 letter from Dr. Satriale indicates that the veteran may 
have some underlying emphysema, but the vast majority of his 
symptoms appear to be due to extrinsic asthma and allergic 
rhinitis.

The report of a July 1991 VA examination notes that the 
veteran was status post recurrent left-sided spontaneous 
pneumothorax and a December 1991 VA examination report also 
notes that the veteran was status post spontaneous 
pneumothorax.  The reports of VA examinations accomplished 
thereafter continued to reflect diagnoses including chronic 
obstructive lung disease, emphysema, and history of bronchial 
asthma, but they do not indicate that the veteran has any 
currently manifested symptoms that are related to his 
service-connected residuals of spontaneous pneumothorax.  The 
June 1992, June 1996, June 1998 and February 2000 addendums 
do offer opinions addressing the relationship between any 
currently manifested symptoms and the veteran's service-
connected spontaneous pneumothorax.  Each of these opinions 
will be afforded large probative weight because in each 
instance the individual offering the opinion is a qualified 
medical professional and had access to the veteran's medical 
history as well as having afforded the veteran an 
examination.

The June 1992 opinion reflects that the veteran had a history 
of spontaneous pneumothorax and this was probably responsible 
for restrictive pattern noted on pulmonary function testing 
in December 1991.  It also indicates that current respiratory 
symptoms are most likely due to chronic bronchitis with 
asthmatic component rather than recurrent pneumothorax.  In 
order to read this opinion without creating a contradiction, 
the Board concludes that the restrictive pattern noted on 
pulmonary function testing in December 1991 did not actually 
result in current respiratory symptoms.  The June 1996 
addendum indicates that there is no residual disability from 
the service-connected spontaneous pneumothorax per se, but 
indicates the veteran's chronic obstructive pulmonary disease 
etiology is from his smoking cigarettes in the past.  The 
June 1998 opinion indicates that the veteran does not 
currently have any residuals of spontaneous pneumothorax.  
The February 2000 opinion indicates that the veteran's 
respiratory symptoms are not secondary to the residuals of 
his service-connected spontaneous pneumothorax.  His symptoms 
are secondary to his chronic obstructive pulmonary disease 
which is secondary to smoking cigarettes.

On the basis of the competent medical evidence of record, 
there is no competent medical evidence associating any 
current symptoms with residuals of spontaneous pneumothorax.  
There is one medical opinion associating a restrictive 
pattern noted on pulmonary function testing in December 1991 
with the history of spontaneous pneumothorax, but there are 3 
medical opinions indicating that there are no residuals or 
symptoms related to the veteran's service-connected residuals 
of spontaneous pneumothorax.  All of these opinions have been 
accorded large probative weight.  In light of the fact that 
there are 3 opinions that are against a finding that there 
are any current symptoms or residuals to the veteran's 
service-connected spontaneous pneumothorax and one opinion 
that indicates that there is a restrictive pattern in 
pulmonary function testing that is residual to the 
spontaneous pneumothorax, a preponderance of the evidence is 
against a finding that there are any current residuals or 
symptoms that are related to the veteran's service-connected 
residuals of spontaneous pneumothorax.  Since a preponderance 
of the evidence is against a finding that there are any 
current symptoms or residuals related to the veteran's 
service-connected residuals of spontaneous pneumothorax, a 
preponderance of the evidence is against a finding that the 
veteran meets the criteria, in effect either prior to or from 
October 7, 1996, for an evaluation greater than the 10 
percent currently assigned.  Accordingly, a preponderance of 
the evidence is against the claim.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, with consideration of the 
above analysis, a preponderance of the evidence is against a 
finding that the veteran's pulmonary symptoms that have 
resulted in interference with his employment or caused 
hospitalization are related to his service-connected 
residuals of spontaneous pneumothorax.


ORDER

An increased rating for residuals of spontaneous pneumothorax 
is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

